Name: Regulation (EEC) No 1335/72 of the Council of 27 June 1972 amending Regulation No 114/67/EEC in respect of the sunflower seed marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 591 No L 147/6 Official Journal of the European Communities 29.6.72 REGULATION (EEC) No 1335/72 OF THE COUNCIL of 27 June 1972 amending Regulation No 114/67/EEC in respect of the sunflower seed marketing year in the main production areas of the Community, the dates for the beginning and the end of the marketing year for. this seed should be altered: HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL- OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 2727/71 ,2 and in particular the last subparagraph of Article 22 ( 1 ); Having regard to the proposal from the Commission; Whereas Council Regulation No 114/67/EEC3 of 6 June 1967 fixing target and basic intervention prices for oil seeds for the 1967/68 marketing year provides that the sunflower seed marketing year begins on 1 October and ends on 30 September ; Whereas, account being taken of the representative dates for the beginning of the sunflower seed harvest The following shall be substituted for the second subparagraph of Regulation No 114/67/EEC : 'The sunflower seed marketing year shall begin on 1 September and end on 31 August.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 June 1972 For the Council The President G. THORN 1 OJ No 172, 30.9.1966, p. 3025/66 . 2 OJ No L 282, 23.12.1971 , p. 8 . a OJ No 111 , 10.6.1967, p. 2195/67.